DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to Claims 1-3, 6-9, 11, 13, and 15 have overcome the claim objections and 35 USC § 112 Rejections of the Non-Final dated 27 June 2022. Applicant’s amendment to Claims 7 and 8 has necessitated a new Claim objection detailed below.
It is noted that applicant has changed the spelling of “center” to “centre” which is correct in British, Canadian, Irish, South African, Australian, and New Zealand spellings of the word; although in American English “center” is the correct spelling. This is not objected to or rejected as unclear as it is a known spelling of the same word.  
Applicant's arguments filed 2 September 2022 have been fully considered but they are not persuasive. 
Applicant argues unexpected results, pg. 22-23,  due to utilizing several different filter elements which are then combined into a singular filer element. These purported improvements are not commensurate in scope with the claims and do not structurally differentiate the claims from the applied prior art. 
With regards to the “exemplary manufacturing setting” on pg. 22-23, this is a hypothetical example of how a user might construct the filter element, but is not commensurate in scope with the current claims which are structural in nature and do not provide structure which overcomes the currently applied prior art. 
With regards to the argument concerning Claim 6 on pg. 23, again the structure of the claims is rendered obvious by the currently applied art and the hypothetical situation of changing the structure to suit a particular application is not commensurate in scope with the current claims and does not overcome the currently applied prior art.  
With regards to the directionality of air flow argument on pg. 23 the air flow direction through the filter is not dependent on the separability of the filter element into constituent parts and indeed applicant in paragraph 62 of the disclosure further states “Air flow direction through the filter may also be a function of the installed orientation of the combined air filter element filtering device 10 in a given application.” Which clarifies that the combined air filter element orientation, and therefore the flow direction of the air, is a design choice not dependent on the individual elements of the air filter.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case applicant has not provided any reasoning as to why one of ordinary skill in the art would not combine Pflueger with Sanocki or Haberkamp, but instead alleges that as the prior art teaches integrated filter media which has the same structure as the integrated individual pieces of filter media claimed by applicant the combined teaching(s) “teach away from an air filter device comprised of four separate filtering elements”. However, applicant does not point to any of Pflueger, Sanocki, or Haberkamp as explicitly teaching why one of ordinary skill in the art would not wish to make an integral filter separable and thus does not show an explicit “teaching away” from the obviousness of the current rejection. 
Examiner disagrees with applicant’s assertion on pg. 24 that “it would be considered an unexpected result to the person skilled in the art that four separate filter elements could cooperate in a manner which presents the various improvements discussed above with reference to the claimed embodiment”. Making a formerly integrated part into separate pieces is well within the skill of one of ordinary skill in the art (See MPEP 2144.04(V-C) ), and applicant has not shown how the current claims are novel or nonobvious over the currently applied art which teaches the same integrated structure. 
Claim Objections
Claims 7 and 8 objected to because of the following informalities:  “are consistent which each other”, “which” should be “with”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pflueger et al. (US 10,300,418).
With regards to Claim 1 Pflueger teaches:
A filter element, part 5, which has an oval or racetrack shape and a hollow center. The filter element comprises two flat generally cuboid sections which reads on applicant's claimed first and second filter elements and two elongated semi-circular sections which reads on applicant's claimed third and fourth filter elements. (See Pflueger Fig. 20 annotated below and Col. 12 lines 18-25, 62-67, Col. 13 lines 5-24)

    PNG
    media_image1.png
    549
    786
    media_image1.png
    Greyscale

Pflueger does not explicitly teach that the filter element sections are separate filter elements which are then combined into a singular oval shape. It would have been obvious to one of ordinary skill in the art that an integral thing can be made of separate pieces which are then combined to make one piece. Similarly, it would have been obvious that a filter made of one piece could be made of separate pieces. These pieces would cooperate to form a single filter and when combined would be indistinguishable from a filter made of a singular piece and thus a filter with the same structure, such as the filter taught by Pflueger, would be an obvious and equivalent alternative to one made of separate pieces to one of ordinary skill in the art at the time of filing. See MPEP 2144.04(V-C)
Further it would have been obvious that the individual pieces would inherently have a left end face and a right end face. 
With regards to Claims 2-3 and 5 Pflueger teaches:
(Claim 2) The filter element is made of a filter medium or filter paper which reads on applicant's claimed a sheet of cellulose as paper is commonly made of cellulose. (See Pflueger Col. 1 lines 54-57)
(Claim 3) The filter medium is folded in a zigzag pattern which reads on applicant's claimed a material sheet formed into a repeated back and forth pattern of waves and troughs connected by crests. (Claim 5) The filter medium is folded which reads on applicant's claimed the crests are folded.  (See Pflueger Fig. 20 and Col. 4 lines 54-58 and Col. 13 lines 5-7)
With regards to Claims 7-8 Pflueger teaches:
(Claim 7) The filter element sections have an upper end face which are consistent with each other and lie in the same plane to connect to the end plate part 11. (See Pflueger Fig. 20)
(Claim 8) the filter element sections have a lower end face with are consistent with each other and lie in the same plane to connect to end plate part 10. (See Pflueger Fig. 20)
With regards to Claim 9 Pflueger teaches:
The filter element sections are integral with one another and collectively form an oval shape which air must pass through in order to go from the inlet of the filter to the outlet of the filter. Thus, one of ordinary skill in the art would find it obvious to combine four separate filter elements with a sealant between the sections in order to have the four sections act as one. 
In the alternative the four sections have a left face which connects with and is sealed to the end plate part 11, and a right face which connects with and is sealed to the end plate part 10. (See Pflueger Col. 8 lines 34-41)
With regards to Claim 10-11 Pflueger teaches:
A supporting frame, part 9, which reads on applicant's claimed supporting framework cage structure disposed in the hollow center portion to which the four filter element sections are secured. (See Pflueger Fig. 20 and Col. 13 line 8-12)
With regards to Claim 12-14 Pflueger teaches:
(Claim 12) An end plate, part 11, which comprises an outflow opening, part 8, with a flow ring, part 29, which reads on applicant's claimed ring-shaped upper fixing cover. (See Pflueger Fig. 20-24 and Col. 8 lines 34-41)
(Claim 13) An end plate, part 11, which covers the central hollow portion of the filter which reads on applicant's claimed seal portion for covering the hollow portion across a portion of the upper end faces of the filter elements. 
(Claim 14) An end plate, part 10, which reads on applicant's claimed lower fixing seal ring. (See Pflueger Fig. 20-24 and Col. 8 lines 34-41)
With regards to Claim 15 Pflueger teaches:
The filter is formed in a frusto-conical shape such that the outer end faces of the four sections of the filter are inclined. (See Pflueger Fig. 23 and Col. 13 lines 13-24)
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pflueger et al. (US 10,300,418) as applied above in the rejection of Claim 3 in further view of Sanocki et al. (US 2015/0047508).
With regards to Claim 4:
Pflueger teaches the claimed invention except for the crests are folded rather than curved.
Sanocki teaches:
Sinusoidal pleats which are curved and are distinguished from “zig-zag” pleats by the larger curve radii at the crests of the pleated media. (See Sanocki Paragraph 34 and Fig. 3)
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize sinusoidal pleats, the pleat style taught by Sanocki, instead of zig-zag or folded pleats, such as the pleats taught by Pflueger, which Sanocki teaches are known equivalents of folding with varying levels of stiffness in the resulting pleat structure and one of ordinary skill in the art at the time of filing would have known to choose the appropriate stiffness for the application and thus utilize the appropriate method of pleating the filter material to achieve that stiffness as taught by Sanocki Paragraphs 34 and 65. See MPEP 2144
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pflueger et al. (US 10,300,418) as applied above in the rejection of Claim 1 in further view of Haberkamp et al. (US 2007/0157589).
With regards to Claim 6:
Pflueger does not teach:
The filter element sections have different fold or pleat depths.
Haberkamp teaches:
Varying pleat depth on different sections of a race-track or oval designed filter element in order to maximize the filtration area while preventing blind off in the radius sections.  (See Haberkamp Fig. 6-8 and Paragraphs 25-27 describing embodiments shown in Fig. 6-8, 32 describing the motivation to vary pleat depth)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the static pleat depth of the filter of Pflueger to incorporate the variable pleat depths taught by Haberkamp to achieve the benefits of increased filtration area while preventing blind off of radius sections as taught by Haberkamp Paragraph 33. While Haberkamp does not teach an explicit ratio of one section to another section it would have been obvious to one of ordinary skill in the art that the Haberkamp provides ample evidence that the relative fold or pleat depths is a result effective variable and that experimentation to find an appropriate relative pleat depth would be well with the skill of one of ordinary skill in the art in view of the teachings of Haberkamp. Further, while precise numbers are not given the Figure 7 of Haberkamp does appear to show a filter with radial sections which are approximately half the pleat depth of the flat sections. Thus, one of ordinary skill in the art would find it obvious to try a range which reads on applicant's claimed flat sections being 1.1 to 4 times larger than the curved or radial sections.  See MPEP 2144.05
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11:30-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-14241424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.E.A./Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776